DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/US19/21883, filed 12 Mar 2019; and claims benefit of provisional application 62/641823, filed 12 Mar 2018.

Claims 1, 4-8, 12-14, 16, 18-21, 30, 48-50, 58, and 62 are pending in the current application. Claims 62, drawn to non-elected inventions, are withdrawn. Claims 1, 4-8, 12-14, 16, 18-21, 30, and 58, drawn to non-elected species, are withdrawn. Claims 48-50 are examined on the merits herein.

Election/Restrictions
Applicant’s election of Group I, claims 1, 4-8, 12-14, 16, 18-21, 30, 48-50, and 58, in the reply filed on 06 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As Applicant notes, the restriction requirement omitted the claim 5 grouped with the invention of Group I. Accordingly, this modified restriction is Non-Final.

Claim 62 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 May 2022.

Applicant’s election of compound species of 
    PNG
    media_image1.png
    104
    287
    media_image1.png
    Greyscale
 in the reply filed on 06 May 2022 is acknowledged. Applicant's response describes claim 58 as readable on the elected species. However, claim 58 depends from claim 1, and claim 1 does not encompass the elected species. Therefore claim 58 is withdrawn as being drawn to a non-elected species.

Claims 1, 4-8, 12-14, 16, 18-21, 30, and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of species was made in the reply filed on 06 May 2022.

Upon review of the prior art Dolak (US 3,890,297, issued 17 Jun 1975, cited in PTO-892) as detailed herein, search and examination has expanded to include the compound species corresponding to the claimed formula (XY) where X is O, L is -CO-, R3 is hydroxyl, R2 is -O-CO-NH-R10 where R10 is hydrogen, R4 is methyl, R6 and R7 are H, R5 is hydroxyl, and R1 is 
    PNG
    media_image2.png
    75
    132
    media_image2.png
    Greyscale
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation of definitions for groups R8 and R9, however the claim does not appear to recite groups R8 and R9 in any of the chemical structures or other recited R groups. There is insufficient antecedent basis for this limitation in the claim. This renders the claim indefinite because it is unclear if the claim is complete and the recited groups R8 and R9 are extraneous, or if additional groups R8 and R9 are required at some unspecified position, structure, or optional substituent. Claim 50 depends from claim 49 and does not clarify the meaning of the recited groups R8 and R9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolak (US 3,890,297, issued 17 Jun 1975, cited in PTO-892).
Dolak discloses N-acylated novenamine having antibacterial activity. (abstract; column 1, lines 25-30) Dolak discloses the carboxylic and sulfonic acyl donors can be the standard type usually employed. A preferred carboxylic grouping is a substituted benzoyl. (column 3, lines 5-15) Dolak discloses exemplary N-acylated novenamine compounds having the core structure 
    PNG
    media_image3.png
    184
    198
    media_image3.png
    Greyscale
and the embodiment where R is 3-phenylpropionoyl, (Example 5 at columns 5-8, especially around column 7, lines 25) corresponding to the chemical structure 
    PNG
    media_image4.png
    97
    271
    media_image4.png
    Greyscale
 and the claimed formula (XY) where X is O, L is -CO-, R3 is hydroxyl, R2 is -O-CO-NH-R10 where R10 is hydrogen, R4 is methyl, R6 and R7 are H, R5 is hydroxyl, and R1 is 
    PNG
    media_image2.png
    75
    132
    media_image2.png
    Greyscale
, and meeting all limitations of claims 48-50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Dolak (US 3,890,297, issued 17 Jun 1975, cited in PTO-892).
Dolak discloses N-acylated novenamine having antibacterial activity. (abstract; column 1, lines 25-30) Dolak discloses the carboxylic and sulfonic acyl donors can be the standard type usually employed. A preferred carboxylic grouping is a substituted benzoyl. (column 3, lines 5-15) Dolak discloses exemplary N-acylated novenamine compounds having the core structure 
    PNG
    media_image3.png
    184
    198
    media_image3.png
    Greyscale
and embodiments where R is 4-phenylbenzoyl, 2-phenylbenzoyl, and 4-hydroxy-3-phenylbenzoyl. (Example 5 at columns 5-8, especially around column 6, lines 10, 25, and 65) Dolak teaches novenamine N-acylates selectively prepared by  the process of this invention are useful in the same manner as the uses of novenamine and N-acylates of novenamine described in U.S Pat. No. 3,652,536 at column 7, lines 25-37. They are particularly useful as a disinfectant on various dental and medical equipment contaminated with S. aureus. (column 8, lines 10-15)
Dolak does not specifically disclose the compound 
    PNG
    media_image1.png
    104
    287
    media_image1.png
    Greyscale
 (claim 48, elected species).
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Dolak to arrive at the claimed compound. One of ordinary skill in the art would have been motivated to modify the teachings of Dolak with a reasonable expectation of success because Dolak discloses the carboxylic and sulfonic acyl donors can be the standard type usually employed and teaches embodiments wherein the N-acyl R group is varied to give different embodiments, and teaches the embodiments of where R is 4-phenylbenzoyl, 2-phenylbenzoyl, and 4-hydroxy-3-phenylbenzoyl, providing guidance to one of ordinary skill in the art to modify the teachings to arrive at the embodiment where R is 3-phenylbenzoyl, corresponding to the claimed compound of the elected species.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623